DETAILED ACTION
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-11, 13 and 15-16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by CN 104536138 A to Zhang et al (“Zhang”).
As to claim 1, Zhang discloses a near-eye optical system, configured to receive an image beam (See Fig. 1), wherein the near-eye optical system comprises:
a first optical waveguide (10; See also Fig. 9), configured to expand the image beam in a first direction, and comprising:  
a first surface having a first light-entering area (See Fig. 9, top surface);
a second surface opposite to the first surface, the second surface having a concave area aligned with the first light-entering area, and the concave area having a flat bottom surface, and a first inclined sidewall and a second inclined sidewall opposite to each other (See Fig. 9, 92 and 93; Further, the surface in which 92 and 93 meet, the surface has a flat surface which opposes the light source 90.);
a plurality of first reflecting slopes disposed on the second surface (See Fig. 9; Zhang discloses a saw tooth pattern on either side of the concave area); and
a plurality of second reflecting slopes disposed on the second surface (See Fig. 9; Zhang discloses a saw tooth pattern on either side of the concave area), wherein the plurality of first reflecting slopes, the concave area, and the plurality of second reflecting slopes are sequentially arranged along the first direction, and the first inclined sidewall, the flat bottom surface, and the second inclined sidewall are sequentially arranged along the first direction (See Fig. 9).  
As to claim 2, Zhang discloses wherein the flat bottom surface, the first inclined sidewall, the second inclined sidewall, the plurality of first reflecting slopes and the plurality of second reflecting slopes are all reflecting planes (See Fig. 9).
As to claim 3, Zhang discloses wherein the first optical waveguide further comprises:  a plurality of first reflecting surfaces disposed on the second surface, wherein the plurality of first reflecting surfaces and the plurality of first reflecting slopes are alternately arranged in the first direction (See Fig. 9; Zhang discloses a saw tooth pattern on either side of the concave area.  See also Fig. 2 and 4); and
a plurality of second reflecting surfaces disposed on the second surface, wherein the plurality of second reflecting slopes and the plurality of second reflecting surfaces are alternately arranged in the first direction (See Fig. 9; Zhang discloses a saw tooth pattern on either side of the concave area .  See also Fig. 2 and 4).
As to claim 6, Zhang discloses an inclination angle formed between the plurality of first reflecting surfaces and the plurality of second reflecting surfaces wherein inclination angles of the plurality of first reflecting surfaces and the plurality of second reflecting surfaces relative to the first surface are greater than 80 degrees (See Fig. 3 and 4; Zhang discloses two reflecting surfaces which form an angle of approximately 90 degrees defining an angle greater than 80 degrees.).
As to claim 7, Zhang discloses wherein the first inclined sidewall is in mirror symmetry with the second inclined sidewall, the plurality of first reflecting slopes are in mirror symmetry with the plurality of second reflecting slopes, and the plurality of first reflecting surfaces are in mirror symmetry with the plurality of second reflecting surfaces (See Fig. 9).
As to claim 8, Zhang discloses wherein the flat bottom surface is a light transmission surface, and the first inclined sidewall, the second inclined sidewall, the plurality of first reflecting slopes, and the plurality of second reflecting slopes are all reflecting planes (See Fig. 9).  
As to claim 9, Zhang discloses wherein the first optical waveguide further comprises:
a plurality of first transmission surfaces disposed on the second surface, wherein the plurality of first reflecting slopes and the plurality of first transmission surfaces are alternately arranged in the first direction (See Fig. 9; Zhang discloses a saw tooth pattern on either side of the concave area); and
a plurality of second transmission surfaces disposed on the second surface, wherein the plurality of second transmission surfaces and the plurality of second reflecting slopes are alternately arranged in the first direction (See Fig. 9; Zhang discloses a saw tooth pattern on either side of the concave area).
As to claim 10, Zhang discloses  wherein after the image beam enters the first optical waveguide through the first light-entering area, the image beam penetrates the flat bottom surface to form a first part of the image beam to leave the first optical waveguide, the image beam is reflected by the first inclined sidewall to form a second part of the image beam which penetrates the plurality of first transmission surfaces and is reflected by the plurality of first reflecting slopes to leave the first optical waveguide, and the image beam is reflected by the second inclined sidewall to form a third part of the image beam which penetrates the plurality of second transmission surfaces and is reflected by the plurality of second reflecting slopes to leave the first optical waveguide (See Fig. 9).  
As to claim 11, Zhang discloses further comprising:  a second optical waveguide, configured to expand the image beam in a second direction, the second optical waveguide having a second light-entering area on a surface facing the second surface, and the second light-entering area being configured to receive the image beam from the second surface (See Fig. 1, 15 and Fig. 9).
As to claim 13, Zhang discloses wherein the first inclined sidewall is in mirror symmetry with the second inclined sidewall, the plurality of first reflecting slopes are in mirror symmetry with the plurality of second reflecting slopes, and the plurality of first transmission surfaces are in mirror symmetry with the plurality of second transmission surfaces (See Fig. 9).
As to claim 15, Zhang discloses wherein inclination angles of the first inclined sidewall, the second inclined sidewall, the plurality of first reflecting slopes, and the plurality of second reflecting slopes relative to the first surface are all equal (See Fig. 9).
As to claim 16, Zhang discloses wherein the first inclined sidewall is in mirror symmetry with the second inclined sidewall, and the plurality of first reflecting slopes are in mirror symmetry with the plurality of second reflecting slopes (See Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104536138 A to Zhang et al (“Zhang”).
As to claim 4, Zhang discloses wherein after the image beam enters the first optical waveguide through the first light-entering area, the image beam is reflected by the flat bottom surface to form a first part of the image beam and leaves the first optical waveguide through a bottom surface, the image beam is reflected by the first inclined sidewall to form a second part of the image beam which is reflected by the plurality of first reflecting surfaces and is reflected by the plurality of first reflecting slopes and leaves the first optical waveguide through the bottom surface, and the image beam is reflected by the second inclined sidewall to form a third part of the image beam which is reflected by the plurality of second reflecting surfaces and is reflected by the plurality of second reflecting slopes and leaves the first optical waveguide through the bottom surface (See Fig. 9).  Zhang fails to disclose a configuration such that the image beam leaves the first optical waveguide through a first surface.  However, it would have been an obvious matter of design to have rearranged these features such that the image beam exits from different surfaces while still yielding the same predictable results.  See MPEP 2144.04.VI.C.   

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104536138 A to Zhang et al (“Zhang”) in view of US Patent Pub. 2018/0335629 A1 to Cheng et al (“Cheng”).  
As to claim 12, Zhang fails to disclose further comprising a compensating waveguide configured on the second surface, wherein the plurality of first transmission surfaces, the plurality of first reflecting slopes, the plurality of second transmission surfaces, and the plurality of second reflecting slopes form a plurality of prism surface structures, and a surface of the compensating waveguide facing the first optical waveguide has a surface structure complementary to the concave area and the plurality of prism surface structures.  
Cheng discloses further comprising a compensating waveguide configured on the second surface (See Fig. 34, 5246), wherein the plurality of transmission surfaces and the plurality of reflecting slopes form a plurality of prism surface structures, and a surface of the compensating waveguide facing the optical waveguide has a surface structure complementary to the plurality of prism surface structures (See Fig. 34, 5245).   
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Zhang with the teachings Cheng of further comprising a compensating waveguide configured on the second surface, wherein the plurality of transmission surfaces and the plurality of reflecting slopes form a plurality of prism surface structures, and a surface of the compensating waveguide facing the optical waveguide has a surface structure complementary to the plurality of prism surface structures, as suggested by Cheng thereby similarly using known configurations and preventing unwanted refraction in the optical waveguide.   

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104536138 A to Zhang et al (“Zhang”) in view of US Patent Pub. 2012/0057253 A1 to Takagi et al (“Takagi”).
As to claim 14, Zhang fails to disclose wherein a distance between the plurality of first reflecting slopes and the first surface gradually increases along the first direction, and a distance between the plurality of second reflecting slopes and the first surface gradually decreases along the first direction.  
Takagi discloses wherein a distance between the plurality of reflecting slopes and the first surface gradually changes in a first direction (See Fig. 2, A2).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Zhang with the teachings of Takagi wherein a distance between the plurality of reflecting slopes and the first surface gradually changes in a first direction, as suggested by Takagi thereby similarly using known configurations for providing optical waveguides for enhancing display operation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624